— In an action to recover on a debt, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Widlitz, J.), dated July 18, 1985, which granted a motion made by judgment creditors of the defendant, to vacate the plaintiffs’ default judgment against the defendant.
Ordered that the order is affirmed, with costs.
Special Term correctly determined that the plaintiffs’ judgment, entered May 25, 1983, should not have been entered by the clerk and was, therefore, a nullity. Consequently, the motion to vacate was properly granted. Contrary to the plaintiffs’ position, the record is devoid of any evidence that the validity of the May 25, 1983 judgment had been decided in their favor in an earlier action, and the doctrine of collateral estoppel is not applicable here.
We have considered the plaintiffs’ other contentions and have found them to be without merit. Mangano, J. P., Brown, Weinstein and Kunzeman, JJ., concur